DETAILED ACTION
The Office acknowledges receipt of the Applicant’s amendments and response filed 29 August 2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The Terminal Disclaimer filed 29 August 2022 disclaiming the current application to the term of US Patent No. 8,484,933 B2 is acknowledged and has been approved.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 38 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stubbing (US Patent 5,711,086) in view of Jensen (US Patent 6,438,863 B1) in in view of Goldhahn (US Patent 4,543,263) in view of Gryouda et al. (US Patent 4,885,897) hereinafter referred to as Gryouda.
Regarding claim 38, Stubbing discloses an apparatus (figs. 2-3), comprising: 
a housing (10) for holding a gaseous atmosphere with superheated steam (Abstract; col. 5 lines 48-56; col. 6 lines 32-60) and receiving a food product (18, 19, 20; col. 1 lines 11-18 – “moist materials of all kinds”; This is a limitation of intended use. Stubbing discloses a housing which can receive food products, and therefore reads on this limitation); 
a conveyor (13, 14 and 15; col. 5 lines 31-36) for transporting the food product into the housing; and
a forced circulation system (23, 24; alternatively 32, ‘heat sources’ – col. 7 lines 56-60) that includes a fan (24; alt 32) and a heat exchanger (23; alt col. 7 liens 56-60) in communication with the housing (10; col. 6 lines 37-48; col. 7 lines 51-59).

Stubbing discloses a forced circulation system, but does not disclose a cyclone.  Stubbing is deemed to disclose a heat exchanger, however wherein the Applicant may argue that Stubbing does not explicitly disclose a heat exchanger the Office alternatively points to Jensen as well.
Jensen teaches a cyclone (8) in combination with a fan (6 – “fan” – col. 5 line 46) and heat exchanger (3) in a housing (1) that is used for drying of materials using superheated steam (col. 5 lines 43-59).
Given the teachings of Jensen (Abstract; col. 5 lines 43-59), it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the cyclone of Jensen with the apparatus of Stubbing.  Stubbing is concerned with the problem of circulating superheated steam within a housing for drying material.  Jensen is concerned with drying particulate material in a superheated steam within a housing and makes use of a cyclone for helping to separating dust from the steam.  As such it would have been beneficial for Stubbing to include a cyclone as taught by Jensen to remove particulate matter from the steam as might be expected to be present.  
It would have also been obvious to have the heat source of Stubbing be a heat exchanger as taught by Jensen.  Stubbing suggests that the heat source may be of “any suitable form”.  Given that the heat exchanger of Jensen is used for superheating steam which is the same purpose as the heat source of Stubbing it would have been obvious to one of ordinary skill in the art at the time of the invention to use a heat exchanger.  Heat exchangers were well understood to allow for a user to set and determine controlled amounts of heat to provide to a system.

Stubbing fails to disclose a filling station configured to fill a packaging container with the food product.
However, Goldhahn teaches an apparatus (figs. 2), comprising: a housing (110, 111) for holding a gaseous atmosphere with superheated steam (col. 4 lines 5-9; col. 5 lines 19-37) and receiving a food product (col. 6 line 1) and a filling station (130) configured to fill a packaging container (131) with the food product.
Given the teachings of Goldhahn, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Stubbing to incorporate the filling station of Goldhahn.  Stubbing notes that the products it dries via superheated steam can be “moist materials of all kinds”.  Goldhahn teaches an apparatus for drying food products with superheated steam and further having a filling station for the products.  Doing this provides the advantage of being able to easily store and transport the dried products in a container.

Stubbing as modified by Goldhahn discloses a filling station, but does not specifically disclose a sealing station a sealing station configured to seal the packaging container filled with the food product.
However, Gryouda teaches a sealing station (44, 45) configured to seal the packaging container filled with the food product (col. 1 lines 6-11).
Given the teachings of Gryouda, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the sealing station of Gryouda with the apparatus including the filling station of Stubbing as modified by Goldhahn.  Doing so would allow the packaged products of Stubbing as modified by Goldhahn to be protected from the outside environment once they are filled into the package.

Regarding claim 40, Stubbing as modified by Goldhahn discloses wherein the conveyor (Stubbing - 13, 14 and 15; col. 5 lines 31-36; Goldhahn – 109, 124) extends (Stubbing – figs. 2-3; conveyor extends to the exterior of the housing) as far as the filling station (Goldhahn – 130; Packing/filling station 130 is just at the end of the housing 110, 111).

Claim 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stubbing (US Patent 5,711,086) in view of Jensen (US Patent 6,438,863 B1) in view of Goldhahn (US Patent 4,543,263) in view of Gryouda (US Patent 4,885,897) in view of Powischill (US Patent 3,292,272).
Regarding claim 39, Stubbing discloses a conveyor (13, 14 and 15; col. 5 lines 31-36), but fails to disclose wherein the conveyor includes a perforated conveyor belt.
However, Powischill teaches wherein the conveyor (13, 14, 32) includes a perforated conveyor belt (col. 2 lines 34-36; col. 3 lines 24-36).
Given the teachings of Powischill, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Stubbing in view of Jensen in view of Goldhahn in view of Gryouda with the perforated belt of Powischill.  Doing so would allow the products of Stubbing to have more exposure to the superheated steam and therefore allow for faster and more thorough drying.

Response to Arguments
Applicant's arguments filed 29 August 2022 have been fully considered but they are not persuasive. 
The Applicant’s arguments are directed toward the new limitations of “a forced circulation system that includes a cyclone, a fan and a heat exchanger in communication with the housing”.  As detailed above, Stubbing is deemed to disclose a forced circulation system that includes a fan and at least a heat source of any suitable form.  Jensen teaches a similar apparatus that is also used for drying with superheated steam that combines a fan, heat exchanger and cyclone together to move, heat and clean the steam.  The teachings of Jensen are deemed to read on the claim as written and are obvious for the reasons provided in the rejection above.  Applicant’s argument that Jensen is not part of a “forced circulation system” is not persuasive.  Firstly, Stubbing is deemed to already disclose a “forced circulation system” insofar as it forceable circulates the heated steam via a fan and heat source.  Jensen teaches a similar device which, in addition to using a fan and a specific heat source of a heat exchanger, makes use of a cyclone for reasons that are immediately relevant to Stubbing and the field as a whole.  It can also be reasonably stated that Jensen’s cyclone is part of a “forced circulation system” as it makes use of the cyclone in concert with the fan and heat exchanger which forcibly circulates the steam.
Other arguments rely on the arguments for claim 38.  As such those claims still stand rejected as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731